EXHIBIT 10.2
FIFTH AMENDMENT
     This Fifth Amendment (the “Agreement”) to the Credit Agreement referred to
below is dated as of April 30, 2008, by and among BOWATER CANADIAN FOREST
PRODUCTS INC., a company organized under the laws of Canada, in its capacity as
Borrower under the Credit Agreement referred to below (the “Borrower”), BOWATER
INCORPORATED, a corporation organized under the laws of Delaware, in its
capacity as a Guarantor under the Credit Agreement referred to below (the
“Original U.S. Borrower”), certain Subsidiaries and Affiliates of the Original
U.S. Borrower party hereto (the “Grantors”), AbitibiBowater Inc., a corporation
organized under the laws of Delaware (the “Parent”), the Lenders and the U.S.
Lenders party hereto (collectively, the “Consenting Lenders”) pursuant to an
authorization (in the form attached hereto as Exhibit A, each a “Lender
Authorization”) and THE BANK OF NOVA SCOTIA, as administrative agent (the
“Administrative Agent”) for the Lenders party to the Credit Agreement referred
to below.
STATEMENT OF PURPOSE:
     The Borrower, the Original U.S. Borrower, the Lenders, certain other
financial institutions and the Administrative Agent are parties to the Credit
Agreement dated as of May 31, 2006 (as amended by that certain First Amendment
dated as of July 20, 2007, that certain Second Amendment dated as of October 31,
2007, that certain Third Amendment and Waiver dated as of February 25, 2008,
that certain Fourth Amendment dated as of March 31, 2008, as amended hereby and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
     The Borrower has requested that the Administrative Agent, the Lenders and
the U.S. Lenders agree to amend the Credit Agreement as more specifically set
forth herein. Subject to the terms and conditions set forth herein, the
Administrative Agent and each of the Consenting Lenders have agreed to grant
such requests of the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Agreement).
     2. Credit Agreement Amendments. The Credit Agreement is hereby amended by:
     (a) Section 1.1 of the Credit Agreement is hereby amended by:
     (i) amending and restating the following definitions as follows:
     “New U.S. Borrower Mortgages” means those certain mortgages, deeds of
trust, security agreements, subordination agreements or other real property
security documents encumbering the New U.S. Borrower Fixed Assets, in each case
in form and substance

1



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Administrative Agent and the U.S. Administrative
Agent and executed by the applicable New U.S. Borrower in favor of the U.S.
Administrative Agent, for the ratable benefit of the Secured Parties and the
U.S. Secured Parties, as amended, restated, supplemented or otherwise modified
from time to time. Unless specifically excluded, the Supplemental New U.S.
Borrower Mortgage shall be a New U.S. Borrower Mortgage.
     “New U.S. Borrowers” means (a) Bowater Alabama LLC (formerly known as
Bowater Alabama, Inc.), an Alabama limited liability company (the “Coosa Pines
U.S. Borrower”), (b) Bowater Newsprint South LLC, a Delaware limited liability
company (“BNS Holdings”) and (c) Bowater Newsprint South Operations LLC
(formerly known as Bowater Newsprint South, Inc.), a Delaware corporation and as
successor by merger to Bowater Mississippi, LLC (the “Grenada U.S. Borrower”).
     (ii) adding the following new definition in proper alphabetical order:
     “Supplemental New U.S. Borrower Mortgage” means that certain mortgage, deed
of trust, security agreement, subordination agreement or other real property
security document encumbering a fee interest in the Coosa Pines Mill and a
leasehold interest in the Coosa Pines Real Property or otherwise subordinating
the interests of the Industrial Development Board of the City of Childersburg, a
public corporation duly organized and existing under the laws of the State of
Alabama (such Person, the “Supplemental New U.S. Borrower Mortgagor”), in the
Coosa Pines Mill or Coosa Pines Real Property to the interests of the
Administrative Agent and the U.S. Administrative Agent therein, in each case in
form and substance reasonably satisfactory to the Administrative Agent and the
U.S. Administrative Agent and executed by the Supplemental New U.S. Borrower
Mortgagor in favor of the U.S. Administrative Agent, for the ratable benefit of
the Secured Parties and the U.S. Secured Parties, as amended, restated,
supplemented or otherwise modified from time to time.
     “Supplemental New U.S. Borrower Mortgagor” has the meaning set forth in the
definition of Supplemental New U.S. Borrower Mortgage.
     (b) Amendment to Section 5.3. The following new subsection (d) shall be
added to Section 5.3:
     “(d) Delivery of Documentation Pursuant to Section 8.10(e)(i). If the
requested borrowing, conversion or continuation of any Loan or the requested
issuance or extension of any Letter of Credit would cause the aggregate
principal amount of all Obligations outstanding as of the date of such
borrowing, conversion, continuation, issuance or extension (after giving effect
to the requested borrowing, conversion, continuation, issuance or extension) to
exceed C$91,500,000, the Administrative Agent shall have received each item
required to be delivered thereto pursuant to Section 8.l0(e)(i), in all cases,
in accordance with the terms and provisions thereof (or as such terms and
conditions may be amended, modified or waived in accordance with the terms of
Section 14.2).”

2



--------------------------------------------------------------------------------



 



     (c) Amendments to Section 8.10. Clauses (i) and (ii) of subsection (e) of
Section 8.10 of the Credit Agreement are hereby amended and restated as follows:
“(i) (A) Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(A) of the U.S. Credit Agreement but in
no event later than April 15, 2008, the U.S. Administrative Agent shall have
received:
     (1) evidence satisfactory to the U.S. Administrative Agent that the U.S.
Borrower shall be diligently pursuing in good faith the rendering of the
solvency opinions referred to in Sections 8.10(e)(i)(B) and 8.10(e)(i)(C) by a
third party consultant reasonably acceptable to the U.S. Administrative Agent
(including having delivered to such third party consultant all financial and
other information necessary to provide the basis for the delivery of such
solvency opinion); and
     (2) information, in form and substance reasonably satisfactory to the U.S.
Administrative Agent, confirming (x) that the New U.S. Borrowers own, free and
clear of any Liens, the New U.S. Borrower Fixed Assets and (y) the ability of
the New U.S. Borrowers to grant to the U.S. Administrative Agent, on behalf of
the Secured Parties and the U.S. Secured Parties, a perfected first priority
security interest in the New U.S. Borrower Fixed Assets without the consent or
approval of any third Person; and
     (B) Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(B) of the U.S. Credit Agreement but in
no event later than May 15, 2008, the Administrative Agent shall have received:
     (1) a copy of a solvency opinion from Houlihan Lokey Howard & Zukin
Financial Advisors, Inc. or another opinion provider reasonably acceptable to
the Administrative Agent as to the solvency of the Original U.S. Borrower after
giving effect to the New U.S. Borrower Transactions and the transactions
contemplated by the Fourth Amendment, this Agreement and the joinder agreement
referred to in clause (2) below and such other matters as the Lenders shall
request (which such opinion shall expressly permit reliance (or be accompanied
by a letter, in form and substance satisfactory to the Administrative Agent,
executed by the opinion provider that (expressly permits reliance) by the
Administrative Agent, the Lenders and any successors and assigns of the
Administrative Agent or any Lender);
     (2) a duly executed joinder agreement, in form and substance reasonably
satisfactory to the Administrative Agent, joining each New U.S. Borrower to
Article XI of this Agreement (as a U.S. Borrower), the Intercompany
Subordination Agreement and any other applicable Loan Documents;

3



--------------------------------------------------------------------------------



 



     (3) such updated Schedules to the Loan Documents as requested by the
Administrative Agent or the U.S. Administrative Agent with regard to the New
U.S. Borrowers (including, without limitation, an updated Schedule 6.1(b));
     (4) a certificate of a Responsible Officer of each New U.S. Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of each New U.S. Borrower executing the Loan Documents to which it is a party
and certifying that attached thereto is a true, correct and complete copy of
(w) the articles or certificate of incorporation or formation of each New U.S.
Borrower and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation, (x) the bylaws or other governing document of each New U.S. Borrower
as in effect on the date hereof, (y) resolutions duly adopted by the board of
directors or other governing body of each New U.S. Borrower authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(z) certificates as of a recent date of the good standing of each New U.S.
Borrower under the laws of its jurisdiction of incorporation or formation;
     (5) the results of a Lien search (including a search as to judgments,
pending litigation and tax matters) made against each New U.S. Borrower under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of each
New U.S. Borrower, indicating among other things that the assets of each New
U.S. Borrower are free and clear of any Liens (except Permitted Liens);
     (6) evidence in form and substance reasonably satisfactory to the
Administrative Agent confirming the interest of the U.S. Administrative Agent
(as loss payee and additional insured and, with respect to the real property
subject to the New U.S. Borrower Mortgages (other than the Supplemental New U.S.
Borrower Mortgage), as mortgagee) with respect to such insurance coverage;
     (7) a duly executed counterpart of each New U.S. Borrower Mortgage (other
than the Supplemental New U.S. Borrower Mortgage);
     (8) all filings and recordations that are necessary to perfect the security
interests of the U.S. Administrative Agent, on behalf of itself, the Secured
Parties and the U.S. Secured Parties, in the Collateral granted by each New U.S.
Borrower under each New U.S. Borrower Mortgage (other than the Supplemental New
U.S. Borrower Mortgage) and evidence satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens therein;

4



--------------------------------------------------------------------------------



 



     (9) favorable opinions of counsel of each New U.S. Borrower addressed to
the Administrative Agent and the Lenders with respect to each New U.S. Borrower,
this Agreement, each of the New U.S. Borrower Mortgages (other than the
Supplemental New U.S. Borrower Mortgage) and the other Loan Documents to which
the New U.S. Borrowers are a party and such other matters as the Lenders shall
reasonably request (which such opinions shall expressly permit reliance by
successors and assigns of the Administrative Agent or any Lender); and
     (10) such other instruments, documents and certificates as the
Administrative Agent shall reasonably request.
     (C) Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(C) of the U.S. Credit Agreement but in
no event later than May 22, 2008, the Administrative Agent shall have received a
copy of a solvency opinion from Houlihan Lokey Howard & Zukin Financial
Advisors, Inc. or another opinion provider reasonably acceptable to the
Administrative Agent as to the solvency of each of the New U.S. Borrowers (other
than BNS Holdings if BNS Holdings is a holding company that holds only the
Capital Stock of the Coosa Pines U.S. Borrower and the Grenada U.S. Borrower and
has no creditors other than the U.S. Lenders), in each case after giving effect
to the New U.S. Borrower Transactions and the transactions contemplated by the
Fourth Amendment, this Agreement and the joinder agreement referred to in
Section 8.10(e)(i)(B)(2) above and such other matters as the Lenders shall
request (which such opinion shall expressly permit reliance (or be accompanied
by a letter, in form and substance satisfactory to the Administrative Agent,
executed by the opinion provider that expressly permits reliance) by the
Administrative Agent, the Lenders and any successors and assigns of the
Administrative Agent or any Lender).
     (D) Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(D) of the U.S. Credit Agreement but in
no event later than May 30, 2008, the Administrative Agent shall have received:
     (1) to the extent reasonably requested by the Administrative Agent,
evidence in form and substance reasonably satisfactory to the Administrative
Agent confirming the interest of the U.S. Administrative Agent as loss payee,
additional insured and mortgagee with respect to the Coosa Pines Mill and Coosa
Pines Real Property subject to the Supplemental New U.S. Borrower Mortgage;
     (2) a duly executed counterpart of the Supplemental New U.S. Borrower
Mortgage;
     (3) all filings and recordations that are necessary to perfect the security
interests of the U.S. Administrative Agent, on behalf of itself, the other
Secured Parties and the U.S. Secured Parties, in the Collateral granted by the
Supplemental New U.S. Borrower Mortgagor, and evidence

5



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
therein (or, to the extent acceptable to the Administrative Agent, evidence
satisfactory to the Administrative Agent that upon delivery of the Supplemental
New U.S. Borrower Mortgage, all right, title and interest of the Supplemental
New U.S. Borrower Mortgagor shall be subordinated in all respects to the
security interests of the U.S. Administrative Agent, on behalf of itself, the
other Secured Parties and the U.S. Secured Parties, with respect to the
interests subject to the Supplemental New U.S. Borrower Mortgage);
     (4) favorable opinions of counsel of the Supplemental New U.S. Borrower
Mortgagor addressed to the Administrative Agent and the Lenders with respect to
the Supplemental New U.S. Borrower Mortgage and such other matters as the
Lenders shall reasonably request (which such opinions shall expressly permit
reliance by successors and assigns of the Administrative Agent or any Lender);
and
     (5) such other instruments, documents and certificates as the
Administrative Agent shall reasonably request.
     (ii) Within forty-five (45) days of the date upon which each New U.S.
Borrower is joined as a Credit Party pursuant to Section 8.10(e)(i)(B):
     (A) a final title policy, insuring the first priority Liens of the Secured
Parties and the U.S. Secured Parties and showing no Liens prior to the Liens of
the Secured Parties and the U.S. Secured Parties (other than for ad valorem
taxes not yet due and payable) and containing only such other customary title
exceptions as are reasonably acceptable to the U.S. Administrative Agent, with
title insurance companies acceptable to the U.S. Administrative Agent, on each
of the Coosa Pines Mill Real Property and Grenada Mill Real Property (it being
agreed that the U.S. Borrower and its Subsidiaries shall provide or obtain any
customary affidavits and indemnities as may be required or necessary to obtain
title insurance satisfactory to the U.S. Administrative Agent);
     (B) copies of all recorded documents creating exceptions to the title
policies referred to in Section 8.10(e)(ii)(A);
     (C) a certification form of a certification from the National Research
Center, or any successor ageney thereto, regarding each of the Coosa Pines Mill
Real Property and the Grenada Mill Real Property;
     (D) copies of as-built surveys of a recent date of each of the Coosa Pines
Mill Real Property and the Grenada Mill Real Property, in each case, certified
as of a recent date by a registered engineer or land surveyor. Each such survey
shall be accompanied by an affidavit (a “Survey Affidavit”) of an authorized
signatory of the owner of such property stating that there have been no
improvements or encroachments to the property since the date of the respective

6



--------------------------------------------------------------------------------



 



survey such that the existing survey is no longer accurate. Each such survey
shall show the area of such property, all boundaries of the land with courses
and distances indicated, including chord bearings and arc and chord distances
for all curves, and shall show dimensions and locations of all easements,
private drives, roadways, and other facts materially affecting such property,
and shall show such other details as the U.S. Administrative Agent may
reasonably request, including, without limitation, any encroachment (and the
extent thereof in feet and inches) onto the property or by any of the
improvements on the property upon adjoining land or upon any easement burdening
the property; any improvements, to the extent constructed, and the relation of
the improvements by distances to the boundaries of the property, to any
easements burdening the property, and to the established building lines and the
street lines; and if improvements are existing, (x) a statement of the number of
each type of parking space required by Applicable Laws, ordinances, orders,
rules, regulations, restrictive covenants and easements affecting the
improvement, and the number of each such type of parking space provided, and
(y) the locations of all utilities serving the improvement;
     (E) a Phase I environmental assessment and such other environmental report
reasonably requested by the U.S. Administrative Agent regarding each of the
Coosa Pines Mill Real Property and the Grenada Mill Real Property, in each case
prepared by an environmental engineering firm acceptable to the U.S.
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect; and
     (F) such other certificates, documents and information (including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, in each case, with respect to each
of the Coosa Pines Mill Real Property and the Grenada Mill Real Property) as may
be reasonably requested by the U.S. Administrative Agent, all in form, consent
and scope reasonably satisfactory to the U.S. Administrative Agent.”
     (c) Amendment to Section 12.1 (d). Section 12.1 (d) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
     “(d) The U.S. Borrower, the Borrower or any other Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 5.4,
          3. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective as of the
date hereof:
     (a) the U.S. Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization), the Borrower, the Original U.S. Borrower, the Parent and
the Grantors;

7



--------------------------------------------------------------------------------



 



     (b) the U.S. Administrative Agent shall have received executed Lender
Authorizations from the requisite Consenting Lenders;
     (c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent;
     (d) the Administrative Agent shall have received a corresponding amendment
to the U.S. Credit Agreement, in form and substance substantially consistent
with this Agreement (with such changes as are applicable only to the U.S. Credit
Agreement), duly executed by the U.S. Administrative Agent, the Original U.S.
Borrower, the Parent, each U.S. Subsidiary Guarantor and the requisite
Consenting Lenders (whether directly or through a lender authorization); and
     (e) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.
     4. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, the U.S. Borrower or any other Person with respect
to any waiver, amendment, modification or any other change to the Credit
Agreement or the Loan Documents or any rights or remedies arising in favor of
the Lenders or the Administrative Agent, or any of them, under or with respect
to any such documents or (d) to be a waiver of, or consent to or a modification
or amendment of, any other term or condition of any other agreement by and among
the Borrower and the U.S. Borrower, on the one hand, and the Administrative
Agent or any other Lender, on the other hand. References in the Credit Agreement
to “this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein”, and “hereof) and in any Loan Document to the Credit Agreement shall be
deemed to be references to the Credit Agreement as modified hereby.
     5. Representations and Warrenties/No Default. By their execution hereof,
     (a) the Borrower, the Original U.S. Borrower and each Grantor hereby
certifies, represents and warrants to the Administrative Agent and the Lenders
that after giving effect to the amendments set forth in Section 2 above, each of
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (i) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or

8



--------------------------------------------------------------------------------



 



warranty shall remain true and correct as of such earlier date) and that no
Default or Event of Default has occurred or is continuing;
     (b) the Borrower, the Original U.S. Borrower, the Parent and each of the
Grantors hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that:
     (i) it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and
     (ii) this Agreement and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of the
Borrower, the Original U.S. Borrower, the Parent and each of the Grantors, and
each such document constitutes the legal, valid and binding obligation of the
Borrower, the Original U.S. Borrower, the Parent and each of the Grantors,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
     6. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under the Credit
Agreement, the applicable Guaranty Agreement, the Collateral Agreement and each
other Security Document to which it is a party, (b) confirms and reaffirms its
obligations under the Credit Agreement, the applicable Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party and
(c) agrees that the Credit Agreement, the applicable Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party
remain in full force and effect and are hereby ratified and confirmed.
     7. Acknowledgement by Parent. The Parent hereby acknowledges receipt of a
copy of the Credit Agreement and agrees, for the benefit of the Administrative
Agent and the Secured Parties, to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it (including, without
limitation, Sections 7.1(f), 10.6(i) and 12.1(o)).
     8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
     9. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     10. Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can

9



--------------------------------------------------------------------------------



 



be seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute an original of this Agreement as well as any facsimile,
telecopy, pdf or other reproduction hereof.
[Signature Pages Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date and year first above written.

            BORROWER:

BOWATER CANADIAN FOREST PRODUCTS INC.
      By:   /s/ William G. harvey         Name:   William G. harvey      
Title:   SVP and CFO       PARENT:

ABITIBIBOWATER INC.
      By:   /s/ William G. harvey         Name:   William G. harvey      
Title:   SVP and CFO       PARENT GRANTORS:

BOWATER INCORPORATED
      By:   /s/ William G. harvey         Name:   William G. harvey      
Title:   SVP and CFO       BOWATER CANADIAN HOLDINGS
INCORPORATED
      By:   /s/ William G. harvey         Name:   William G. harvey      
Title:   Vice President    

[Signature Pages Continue]
[Fifth Amendment—Bowater Canada]

 



--------------------------------------------------------------------------------



 



            SUBSIDIARY GRANTORS:

BOWATER CANADA FINANCE LIMITED
PARTNERSHIP
      By:   BOWATER CANADA TREASURY
CORPORATION, its general partner

    By:   /s/ William G. harvey       Name:   William G. harvey       Title:  
President       BOWATER SHELBURNE CORPORATION
      By:   /s/ Duane A. Owens       Name:   Duane A. Owens       Title:   Vice
President and Treasurer       BOWATER LAHAVE CORPORATION
      By:   /s/ William A. Mccormick       Name:   William A. Mccormick      
Title:   Asst. Secretary    

[Signature Pages Continue]
[Fifth Amendment—Bowater Canada]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as Administrative Agent (on behalf of
itself and the Consenting Lenders who have executed a Lender Authorization) and
as Issuing Lender and Lender
      By:   /s/ Robert Boomhour       Name:     Robert Boomhour      Title:    
Director     

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

            The Bank of Nova Scotia         By:   /s/ David Angel       Name:  
  David Angel      Title:     Director              By:   /s/ Daniel Zolov      
Name:     Daniel Zolov      Title:     Associate     

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes,

            Toronto Dominion Batik,        By:   /s/ Deborah Gravinese      
Name:     Deborah Gravinese      Title:     Managing Director     

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

            BANK OF MONTREAL
      By:   /s/ Bruno Jarry       Name:     Bruno Jarry      Title:    
Director     

[Fifth Amendment—Bowater Canada]

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing, each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

            Export Development Canada        By:   /s/ Matthew Devine      
Name:     Matthew Devine       Title:     Asset Manager              By:   /s/
Howard Clysdale       Name:     Howard Clysdale       Title:     Loan Portfolio
Manager     

 



--------------------------------------------------------------------------------



 



Loan Documents (as defined in the Canadian Credit Agreement) to which Canadian
Lenders are parties and shall have the rights and obligations of a “Lender” (as
defined in the Canadian Credit Agreement), and agrees to be bound by the terms
and provisions applicable to a “Lender” under each such agreement. In
furtherance of the foregoing each financial institution executing this Lender
Authorization agrees to execute any additional documents reasonably requested by
the U.S. Administrative Agent or the Canadian Administrative Agent, as
applicable, to evidence such financial institution’s rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

            Bank of America, N.A. (Canada branch)
      By:   /s/ Modina Sales de Andrade       Name:     Modina Sales de Andrade 
    Title:     Vice President     

 